DETAILED ACTION
This action is in response to amendments received on 5/2/2022. Claims 21-40 were previously pending. Claims 21, 25, 36 and 40 have been amended, claims 23-24 and 33 canceled and new claims 41-43 added. A complete action on the merits of claims 21-22, 25-32 and 34-43 follows below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 36, 39 and 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Govari (US Pub. No. 2007/0290654).
Regarding Claim 36, Govari teaches a medical system (Fig. 1), comprising:
(a) a charging device 28 including a primary coil 30 (Fig. 2);
(b) a medical device 26, including:
(i) a housing (handle 40),
(ii) an integral power source positioned within the housing ([0003] and [0033]),
(iii) an active element in communication with the integral power source, wherein the active element is operable to perform an operation on a tissue of a patient ([0033] and Fig. 4), and
(iv) a secondary coil 44, 46 positioned within the housing in communication with the integral power source (Fig. 4 and [0033]); and
 (c) a Sterile barrier (drape 29) interposed between the housing and the charging device (Fig. 1), wherein the sterile barrier includes a flexible drape interposed between secondary coil within the housing and the primary coil of the charging device and configured to conform to the interface between the medical device and the charging device ([0026], [0033] and Fig. 1);
wherein the primary and secondary coils are configured to establish an inductive coupling to charge the integral power source ([0033]);
wherein the sterile barrier 29 is configured to permit the primary coil of the charging device to establish contact with the secondary coil of the medical device without compromising sterility of exterior portions of the medical device ([0026]).
Regarding Claim 39, Govari teaches wherein the sterile barrier includes a flexible drape (drape 29) configured to conform to the interface between the medical device and the charging device ([0026] and Fig. 1).
Regarding Claim 40, Govari teaches a medical system (Fig. 1), comprising:
(a) a medical device 26, including:
(i) a housing (handle 40), (ii) an integral power source positioned within the housing ([0033]), wherein the integral power source includes a supercapacitor ([0033]), 
(iii) an active element in communication with the integral power source, wherein the active element is operable to perform an operation on a tissue of a patient ([0033] and Fig. 4), and (iv) a first charging feature 44, 46 positioned within the housing in communication with the integral power source ([0033]);
(b) a charging device 28 including a second charging feature 30, wherein the charging device is configured to communicate with the integral power source of the medical device to thereby charge the integral power source of the medical device when the first charging feature is aligned with the second charging feature ([0033]); and
(c) a Sterile barrier (drape 29) interposed between the housing and the charging device, wherein the sterile barrier is configured to permit the second charging feature of the charging device to establish contact with the first charging feature of the medical device without compromising sterility of exterior portions of the medical device, wherein the sterile barrier includes a flexible drape interposed between the first charging feature within the housing and the second charging feature of the charging device and configured to conform to the interface between the medical device and the charging device ([0026] and Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 25-30, 32, 34-35, 37-38 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Govari in view of Birkenbach (US Pub. No. 2010/0076455).
Regarding Claim 21, Govari teaches a medical system (Fig. 1), comprising:
(a) a medical device 26, including:
(i) a housing (handle 40),
(ii) an integral power source positioned within the housing ([0033]),
(iii) an active element in communication with the integral power source, wherein the active element is operable to perform an operation on a tissue of a patient ([0033]), and
(iv) a first charging feature 44, 46 positioned within the housing in communication with the integral power source (Fig. 4);
(b) a charging device 28 including a second charging feature 30, wherein the charging device is configured to communicate with the integral power source of the medical device to thereby charge the integral power source of the medical device when the first charging feature is aligned with the second charging feature (inductive charging-[0004] and [0025]-[0028]); and
(c) a sterile barrier (sterile drape 29) having a flexible portion interposed between the first charging feature within the housing and the second charging feature of the charging device (Fig. 1), wherein the sterile barrier is configured to permit the second charging feature of the charging device to establish contact with the first charging feature of the medical device without compromising sterility of exterior portions of the medical device ([0026]);
However, Govari does not teach wherein the charging device further includes a base portion and a peg portion extending upwardly from the base portion, wherein the peg portion is configured to receive the medical device thereon for supporting the medical device while charging the integral power source of the medical device.
In the same field of inductive charging, Birkenbach teaches a system comprising a battery-powered surgical instrument 20 and a charging station 32; wherein the charging device further includes a base portion and a peg portion extending upwardly from the base portion (Fig. 2), wherein the peg portion is configured to receive the medical device thereon for supporting the medical device while charging the integral power source of the medical device ([0037]). It would have been obvious to one having ordinary skill in the art prior to the filing date of the current invention to add a peg to the charging station and a receiving portion on the medical device to secure the medical device on the charging station and ensure the charging coils are aligned for more effective charging.
Regarding Claim 22, Govari teaches wherein the first charging feature of the medical device includes a first coil 44, 46, wherein the second charging feature of the charging device includes a second coil 30, wherein the first and second coils are configured to establish an inductive coupling to charge the integral power source ([0031]-[0032]).
Regarding Claim 25, Govari as modified by Birkenbach teaches wherein the medical device has a recess configured to receive the peg portion of the charging device (as seen in Fig. 2 of Birkenbach, the peg of the charging station is configured to be received by a recess of the medical device).
Regarding Claim 26, Govari as modified by Birkenbach teaches wherein the first charging feature of the medical device includes a first coil 44 or 46 and the second charging feature of the charging device includes a second coil 30; Birkenbach teaches the medical device includes a first coil (secondary coil in Fig. 2) positioned about the recess, wherein the second charging feature of the charging device includes a second coil (primary coil) positioned within the peg portion, wherein the first and second coils are configured to establish an inductive coupling to charge the integral power source when the peg portion is received within the recess ([0037] and Fig. 2 of Birkenbach).
Regarding Claim 27, Govari as modified by Birkenbach teaches wherein the peg portion is configured to support the medical device when the peg portion is received within the recess to thereby reduce the likelihood of the medical device moving relative to the charging device ([0037] and Fig. 2 of Birkenbach).
Regarding Claim 28, Govari teaches wherein the sterile barrier (drape 29) includes a flexible drape configured to conform to the interface between the medical device and the charging device (Fig. 1).
Regarding Claim 29, Govari teaches wherein the integral power source includes a battery ([0003] and [0033]).
Regarding Claim 30, Govari teaches wherein the integral power source includes a supercapacitor ([0033]).
Regarding Claim 32, Govari teaches wherein the charging device 28 includes a cable configured to be plugged into an electrical outlet to supply power to the second charging feature (Fig. 2).
Regarding Claim 34, Govari teaches wherein the medical device further includes a control module in communication with the first charging feature, wherein the charging device further includes a control module in communication with the second charging feature, wherein the control modules are configured to provide data communication along a waveform communicated between the first charging feature and the second charging feature ([0033] of Govari).
Regarding Claim 35, Govari teaches wherein the waveform further communicates power from the second charging feature to the first charging feature such that the data communication is superimposed on the power communication ([0033] of Govari).
Regarding Claim 37, Govari as modified by Birkenbach teaches wherein the primary coil of the charging device is positioned within a peg portion of the charging device, wherein the secondary coil of the medical device is positioned about a recess of the housing, wherein the peg portion is configured to be received within the recess to establish the inductive coupling ([0037] and Fig. 2 of Birkenbach).
Regarding Claim 38, Govari as modified by Birkenbach teaches wherein the peg portion is configured to support the medical device when the peg portion is received within the recess to thereby reduce the likelihood of the medical device moving relative to the charging device ([0037] and Fig. 2 of Birkenbach).
Regarding Claim 43, Govari as modified by Birkenbach teaches wherein the second charging feature is within the peg portion of the charging device (Fig. 2 of Birkenbach), and wherein the flexible portion (drape 29 of Govari) is interposed between the first charging feature within the housing and the peg portion of the charging device (as seen in Fig. 1 of Govari, drape 29 is interposed between the charging device and the medical instrument; therefore by providing a peg portion in the charging station of Govari as modified by Birkenbach, the drape will be interposed between the peg and the medical device).

Claims 31, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Govari or Govari in view of Birkenbach as applied above and further in view of Sakurai (US Pub. No. 2004/0116952).
Regarding Claims 31, 41 and 42, Govari teaches an active element in [0033] “the power source may be coupled to drive any other suitable type of mechanism or device, such as a saw, drill, electrocautery scalpel, ablation head, laser or other light source”; however Govari does not specifically mention an ultrasonic blade or an RF electrode.
In the same field of inductive charging Sakurai teaches inductively charging an ultrasonic coagulation/incision apparatus without compromising its sterilization (see [0082], [0089]-[0092], and [0107]-[0109]). Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use Govari’s charging station to charge an ultrasonic blade since not only Govari teaches that the power source (charging station) may be used for any other suitable devices, but also Sakurai teaches charging an ultrasonic device using a similar charging station without the risk of contamination during a surgical operation. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-22, 25-32 and 34-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794